UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KEVIN L. CHOICE,                       
               Petitioner-Appellant,
                 v.
                                                   No. 00-7298
STATE OF SOUTH CAROLINA; CHARLES
CONDON,
            Respondents-Appellees.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
                  David C. Norton, District Judge.
                       (CA-00-2496-0-18BD)

                      Submitted: January 31, 2001

                       Decided: March 26, 2001

    Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Kevin L. Choice, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                 CHOICE v. STATE OF SOUTH CAROLINA
                              OPINION

PER CURIAM:

   Kevin L. Choice appeals from the district court’s order dismissing
his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.
2000), without prejudice. Because the district court mistakenly con-
cluded that Choice had failed to file objections, it accepted the recom-
mendation of the magistrate judge without further review and
dismissed the petition. Although we express no opinion as to the ulti-
mate success of Choice’s claims, we vacate the district court’s order
and remand for further proceedings.

   Choice noted specific and timely* objections to the magistrate
judge’s report and recommendation that the petition be dismissed.
The district court was required to review the disputed issues de novo.
28 U.S.C. § 636(b)(1) (1994). Reliance upon the magistrate judge’s
summary of the record is insufficient in this regard. Thus, the district
court was required to review the disputed portions of the record in the
case. See id.; Orpiano v. Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982).

   Because the district court’s order does not indicate whether a de
novo review was, in fact, conducted, we grant a certificate of appeala-
bility, vacate the decision below, and remand for the district court to
conduct a de novo review of the disputed portions of the record. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                        VACATED AND REMANDED

    *Houston v. Lack, 487 U.S. 266 (1988).